DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, and 10-24 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment has obviated most, but not all, of the objections to the specification, drawings, and claims specified in the previous Office Actions.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “125-1,” “125-2,” and “125-3” have been used to designate both I/Q mixers (Fig. 1B, most of specification) and switches (paragraph 31).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Specification
The disclosure is objected to because of the following informalities: in paragraph 54, the word “data” should be used in the plural form. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 10-12, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The amendment … indicates that "the applying the cancellation pulses to the target qubit is configured using amplitude, phase, rise/fall times, and duration of the cancellation pulses to reduce interactions of a cross-resonance drive Hamiltonian, wherein the amplitude and phase of the cancellation pulses were previously determined relative to the cross-resonance pulses." …. [T]he claimed relative timing between the determination of the amplitude/phase of the cross-resonance pulses and those of the cancellation pulses appears to be reversed relative to the disclosure. Specifically, Figure 4A, reference character 420, states, inter alia, "set [cross-resonance] phase to atan(ZY/ZX)," whereas reference character 430, coming after 420, indicates, inter alia, "set cancellation pulse phase to atan(ZY/ ZX)-atan(IY/IX)." Similarly, paragraph 11 indicates that a "first set of Hamiltonian tomographies" are measured as cross-resonance pulses are swept from a beginning phase to an ending phase at a specific amplitude. The disclosure then states that a phase to be used for the cancellation pulses is determined "using output from the first set of... Hamiltonian tomographies ...." In other words, the specification appears to assume that the amplitude and the phase of the cross-resonance pulses are determined prior to those of the cancellation pulses, whereas the language "the amplitude and phase of the cancellation pulses were previously determined relative to the cross-resonance pulses" reads as though the amplitude and phase of the cross-resonance pulses are determined after those of the cancellation pulses. That is, the limitation inverts the disclosed sequence of events regarding the timing of the amplitude/phase determination of the cancellation pulses relative to that of the cross-resonance pulses. Thus, the limitation appears to be new matter.

Applicant has since filed a Request for Continued Examination that neither addresses these remarks nor amends the claims.  The limitation of claims 1 and 7 reciting the relative timing of the determination of the amplitude and phase of the cancellation pulses relative to those of the cross-resonance pulses remains new matter for the same reasons as previously cited.  Examiner suggests that claims 1 and 7 be amended to recite that “the amplitude and phase of the cross-resonance pulses were previously determined relative to the cancellation pulses.”  (Emphasis added.)
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Allowable Subject Matter
Claims 13-20 are allowed.  
The following is a statement of reasons for allowance:  The allowability of the claims over the prior art of record has been previously discussed and is reproduced/updated here for Applicant’s convenience.

[M]easuring … a first set of Hamiltonian tomographies, … where Hamiltonian tomographies are measured at specific points as … cross-resonance pulses are swept from a beginning phase to an ending phase at a specific amplitude, [and]
measuring a second set of Hamiltonian tomographies by … applying cancellation pulses at the frequency and at the determined phase to the target qubit, … where Hamiltonian tomographies are measured at specific points as an amplitude of the cancellation pulses are swept from a beginning amplitude to an ending amplitude ….

The closest prior art of record is Rigetti, cited above.  Rigetti discloses generally a superconducting two-qubit system in which a cross-resonance pulse is applied to the control qubit at the resonance frequency of the target qubit.  Rigettti does not, however, disclose explicitly the notion of generating cancellation pulses to be applied to the target qubit at its own resonance frequency.  Moreover, the phase and amplitude of the cross-resonance pulses of Rigetti are determined by design considerations of gate speed and type and are not determined by sweeping over the amplitude as the phase is kept constant and vice versa.  Finally, Rigetti nowhere discloses the notion of Hamiltonian tomography.
The second closest prior art of record is Cole, “Hamiltonian Tomography: The Quantum (System) Measurement Problem,” in 17 New J. Physics 101001 (2015).  Cole discusses generally the notion of Hamiltonian tomography or characterization and distinguishes it from the related concepts of quantum state tomography and quantum process tomography.  However, Cole does not discuss the use of Hamiltonian tomography to create a cancellation pulse at a specific amplitude and phase to be directed toward a target qubit.
The third and fourth closest prior art of record are Saito and Ware.  Saito and Ware discuss in general the notion of generating cancellation pulses for the purpose of increasing gate fidelity.  Saito and Ware do not, however, disclose the specific amplitude- and phase-sweeping procedure claimed.
Claims 14-20 are allowable by virtue of their dependency on claim 13. 

Response to Arguments
Applicant’s arguments, see pp. 18-19 (arguing that the cited references do not teach the relative timing of the determination of the amplitude and phase of the cross-resonance pulses versus the cancellation pulses), filed January 13, 2021, with respect to claims 1 and 7 have been fully considered and are persuasive.  The art rejection of claims 1, 4-7, 10-12, and 21-24 has been withdrawn.  Note, however, that Examiner has not indicated these claims as containing allowable subject matter because of the outstanding new matter rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125